DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-22 in the reply filed on 10/26/21 is acknowledged.
Claims 24, 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2017/0165888) in view of Jung (US 2012/0086141). 
As to claim 1, Watanabe teaches an injection molding machine [0056] comprising a e) a part-handling apparatus (1) mounted to the stationary platen [0056], the part- handling apparatus including an end-of-arm tooling (23) disposed laterally outboard of the rotary apparatus, the end-of-arm tooling movable laterally between an engaged position for interacting with molded articles in one of the center mold sections in the lateral positions, and a disengaged position spaced laterally outwardly from the engaged position [0056, 0058, Fig 1, 12, 13A, 14A, 15A, 16A].  
Jung teaches an apparatus for injection molding including a machine base extending lengthwise along a generally horizontal machine axis; b) a stationary platen (2) fixed to the base for holding a stationary mold section [Fig 1, 0043]; c) a moving platen (4) slidably supported by the base for holding a moving mold section, the moving platen translatable towards and away from the stationary platen along the machine axis [Fig 1, 0043]; d) a rotary apparatus (6) slidably 
As to claim 2, Watanabe teaches the end-of-arm tooling is movable vertically among an aligned position in which the end-of-arm tooling is movable laterally to the engaged position, and at least one of a raised position above the aligned position for providing access to the one of the center mold sections, and a lowered position below the aligned position for transferring molded articles unloaded from the one of the center mold sections [0056, 0058, Fig 1, 12, 13A, 14A, 15A, 16A].  
As to claim 3, Watanabe as combined with Jung as explained above would teaches comprising an upper tie bar and a lower tie bar each extending generally parallel to the machine axis between the stationary and moving platens for exerting a clamping load across the platen [Fig 1 (unlabeled)] as the molding machine of Jung is utilized as the injection molding machine the tooling of Watanabe is attached to in the current rejection, and wherein the end-of-arm tooling has an upper end (some sort of top), a lower end (some sort of bottom), and a part-handling face (23) between the upper and lower ends for interacting with molded articles, the part-handling face generally vertically intermediate the upper and 
As to claim 4, Watanabe teaches the end-of-arm tooling is movable vertically to the raised position [0056, 0058, Fig 1, 12, 13A, 14A, 15A, 16A].  
As to claim 5, Watanabe in combination with Jung teaches the high and low tie bars as explained above and  Watanabe teaches the lower end of the end-of-arm tooling is at least as high as an underside surface of the upper tie bar when the end-of- arm tooling is in the raised position as portions (18 and 19) would be capable of placing it as such [0056, 0058, Fig 1, 12, 13A, 14A, 15A, 16A].  
As to claim 6, Watanabe teaches the end-of-arm tooling is movable vertically to the lowered position [0056, 0058, Fig 1, 12, 13A, 14A, 15A, 16A].  
As to claim 7, Watanabe in combination with Jung teaches the high and low tie bars as explained above and  Watanabe teaches the upper end of the end-of-arm tooling is at least as low as a topside surface of the lower tie bar when the end-of-arm tooling is in the lowered position position as portions (18 and 19) would be capable of placing it as such [0056, 0058, Fig 1, 12, 13A, 14A, 15A, 16A]
As to claim 8, Watanabe teaches the part-handling face (23) would be capable of being directed laterally inwardly toward the base when the end-of-arm tooling is in and moves among respective positions as its movable in X, Y, Z planes and rotatable about (19) [0058, Fig 1, 12, 13A, 14A, 15A, 16A].  
As to claim 9, Watanabe the end-of-arm tooling is axially locked relative to the stationary platen during normal machine operation  [0056, Fig 1, 12, 13A, 14A, 15A, 16A].  
As to claim 10 Watanabe teaches the part-handling apparatus has a weight, and substantially all of the weight is borne by the stationary platen as it may be mounted to the platen [0058, Fig 1, 12, 13A, 14A, 15A, 16A].
As to claim 11, Watanabe the part-handling apparatus includes a mount movably coupling the end-of-arm tooling to the stationary platen, the mount including a static mount portion (7) mounted to a surface of the stationary platen and a dynamic mount portion (8/9) movably coupled to the static mount portion and supporting the end-of-arm tooling, the dynamic mount portion movable relative to the static 
As to claim 12, Watanabe teaches the static mount portion includes a lateral slide (7), and the dynamic mount portion (8/9) includes a mount carriage slidably coupled to the lateral slide and supporting the end-of-arm tooling, the mount carriage laterally slidable along the lateral slide for moving the end-of-arm tooling between the engaged and disengaged positions [0056, 0058, Fig 1, 12, 13A, 14A, 15A, 16A].  
As to claim 13, Watanabe teaches the lateral slide extends laterally outboard of the stationary platen, the mount carriage slidable along the lateral slide laterally outboard of the stationary platen when moving the end-of-arm tooling to the disengaged position [0056, 0058, Fig 1, 12, 13A, 14A, 15A, 16A].  
As to claim 14, Watanabe teaches the stationary platen includes a mounting face directed toward the moving platen for supporting the stationary mold section, and the lateral slide is spaced axially apart from the mounting face toward the moving platen [Fig 12].  
As to claim 15, Watanabe teaches the lateral slide (7) is axially fixed relative to the end-of-arm tooling (23) and locked relative to the stationary platen at a lateral slide axial position during normal machine operation, the lateral slide axial position adjustable relative to the stationary platen for adjusting an end-of-arm tooling axial position of the end-of-arm tooling via (3) [0056-0058, Fig 1, 12, 13A, 14A, 15A, 16A]. Keeping the slide locked, ie stationary, relative to the fixed platen is a manner of operating the device. The manner of operating a device does not differentiate an apparatus claim from the prior art, see MPEP 2114 II.
As to claim 16, Watanabe teaches the static mount portion includes an adjustment plate (3) adjustably coupling the lateral slide to the stationary platen, the lateral slide axial position adjustable over an axial adjustment length of the adjustment plate, the axial adjustment length greater than an axial extent of the top surface of the stationary platen [0056-0058, Fig 1, 12, 13A, 14A, 15A, 16A].  
As to claim 17, Watanabe teaches the dynamic mount portion includes a vertical arm (19) movably supported by the mount carriage, the end-of-arm tooling fixed to a lower end of the vertical arm, the vertical arm movable vertically relative to the mount carriage for vertically moving the end-of-arm tooling [0056-0058, Fig 1, 12, 13A, 14A, 15A, 16A].  
As to claim 20, Watanabe teaches an injection molding machine [0056] comprising a e) a part-handling apparatus (1) mounted to the stationary platen [0056], the part- handling apparatus including an end-of-arm tooling (23) disposed laterally outboard of the rotary apparatus, the end-of-arm tooling movable laterally between an engaged position for interacting with molded articles in one of the center mold sections in the lateral positions, and a disengaged position spaced laterally outwardly from the engaged position [0056, 0058, Fig 1, 12, 13A, 14A, 15A, 16A]. Watanabe teaches the end-of-arm tooling is movable vertically among an aligned position in which the end-of-arm tooling is movable laterally to the engaged position, and at least one of a raised position above the aligned position for providing access to the one of the center mold sections, and a lowered position below the aligned position for transferring molded articles unloaded from the one of the center mold sections [0056, 0058, Fig 1, 12, 13A, 14A, 15A, 16A].    
Jung teaches an apparatus for injection molding including a machine base extending lengthwise along a generally horizontal machine axis; b) a stationary platen (2) fixed to the base for holding a stationary mold section [Fig 1, 0043]; c) a moving platen (4) slidably supported by the base for holding a moving mold section, the moving platen translatable towards and away from the stationary platen along the machine axis [Fig 1, 0043]; d) a rotary apparatus (6) slidably supported by the base axially intermediate the stationary and moving platens, the rotary apparatus including a mold carriage translatable along the machine axis towards and away from the stationary platen, and a table rotatably mounted to the mold carriage for supporting horizontally opposed first and second center mold sections and horizontally opposed third and fourth center mold sections (A3, B3) perpendicular to the first and second center mold sections (A2, B2), the table rotatable relative to the mold carriage about a vertical axis for moving the center mold sections among axial positions directed toward the stationary and moving mold sections and lateral positions directed toward an operator side and a non-operator side of the machine (sides arbitrarily chosen as the operator side would be where ever the operator was positioned) [0043, 0047, Fig 1, 4-14]; wherein removal devices mounted to the platen are utilized to remove articles from the mold [0043, 0047, 0054, 0046, 0049, Fig 1, 4-14]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
As to claim 21, Watanabe teaches an injection molding machine [0056] comprising a e) a part-handling apparatus (1) mounted to the stationary platen [0056], the part- handling apparatus including an end-of-arm tooling (23) disposed laterally outboard of the rotary apparatus, the end-of-arm tooling movable laterally between an engaged position for interacting with molded articles in one of the center mold sections in the lateral positions, and a disengaged position spaced laterally outwardly from the engaged position [0056, 0058, Fig 1, 12, 13A, 14A, 15A, 16A]. Watanabe teaches the end-of-arm tooling is movable vertically among an aligned position in which the end-of-arm tooling is movable laterally to the engaged position, and at least one of a raised position above the aligned position for providing access to the one of the center mold sections, and a lowered position below the aligned position for transferring molded articles unloaded from the one of the center mold sections [0056, 0058, Fig 1, 12, 13A, 14A, 15A, 16A].    
Jung teaches an apparatus for injection molding including a machine base extending lengthwise along a generally horizontal machine axis; b) a stationary platen (2) fixed to the base for holding a stationary mold section [Fig 1, 0043]; c) a moving platen (4) slidably supported by the base for holding a moving mold section, the moving platen translatable towards and away from the stationary platen along the machine axis [Fig 1, 0043]; d) a rotary apparatus (6) slidably supported by the base axially intermediate the stationary and moving platens, the rotary apparatus including a mold carriage translatable along the machine axis towards and away from the stationary platen, and a table rotatably mounted to the mold carriage for supporting horizontally opposed first and second center mold sections and horizontally opposed third and fourth center mold sections (A3, B3) perpendicular to the first and second center mold sections (A2, B2), the table rotatable relative to the mold carriage about a vertical axis for moving the center mold sections among axial positions directed toward the stationary and moving mold sections and lateral positions directed toward an operator side and a non-operator side of the machine (sides arbitrarily chosen as the operator side would be where ever the operator was . 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2017/0165888) and Jung (US 2012/0086141), as applied to 1-17, 20, 21 above, and in further view of Eltvedt (US 6648626) and Duffey (US 20150042014). 
As to claim 18, Watanabe as combined with Jung teaches the machine base has a width between laterally opposed and axially extending sides of the machine base [Fig 1, 4-14], and Watanabe does not explicitly state wherein the machine further comprises a molded article conveyor for transporting molded articles in an axial direction, the molded article conveyor extending parallel to the machine axis laterally intermediate the sides of the machine base and beneath at least one of the stationary and moving platens, and wherein the machine further comprises a chute mounted to the base for guiding molded articles transferred from the end-of-arm tooling onto the conveyor.  
Eltvedt teaches an apparatus for collecting items from an injection molding machine [Abstract] wherein a chute (562, 564 or any in Fig 15) delivers the part to the conveyor (594)  [Fig 11, 15, Col 5 line 10-16, col 535-57]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Watanabe and had the machine further comprises a molded article conveyor for transporting molded articles in an axial direction, the molded article conveyor beneath at least one of the stationary and moving platens, and wherein the machine further comprises a chute mounted to the base for guiding molded articles transferred from the end-of-arm tooling onto the conveyor, as suggested by Eltvedt, as this configuration had demonstrated success at conveying molded articles from an injection molding machine.
Duffey teaches the conveyor (14-17) extending parallel to the machine axis laterally intermediate the sides of the machine base [0057, Fig 1] in order to allow for transport of the parts without human operators or vehicles [Abstract, 0009]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Watanabe and had the conveyor (14-17) extending parallel to the machine axis laterally intermediate the sides of the machine base, as suggested by Duffey, in order to transport the parts without additional operators or vehicles. 
As to claim 19, Watanabe does not explicitly state the chute has an inclined guide surface extending between an upper portion positioned laterally outboard of one of the sides of the machine base beneath the end-of-arm tooling for receiving molded articles from the end-of-arm tooling, and a lower portion positioned laterally intermediate the sides of the machine base adjacent the conveyor for directing received molded articles onto the conveyor.  
Eltvedt teaches an apparatus for collecting items from an injection molding machine [Abstract] wherein a chute with an inclined surface (562, 564 or any in Fig 15) delivers the part to the conveyor (594)  [Fig 11, 15, Col 5 line 10-16, col 535-57]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Watanabe and had the machine further comprises the chute has an inclined guide surface extending between an upper portion positioned laterally outboard of one of the sides of the machine base beneath the end-of-arm tooling for receiving molded articles from the end-of-arm tooling, and a lower portion positioned laterally intermediate the sides of the machine base adjacent the conveyor for directing received molded articles onto the conveyor, as suggested by Eltvedt, as this configuration had demonstrated success at conveying molded articles from an injection molding machine. 
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2012/0086141) in view of Eltvedt (US 6648626), Duffey (US 20150042014), and Kennedy (US 2013/0319815).
As to claim 22, Jung teaches an apparatus for injection molding including a machine base extending lengthwise along a generally horizontal machine axis; b) a stationary platen (2) fixed to the 
Jung does not explicitly state that the machine comprises e) a molded article conveyor for transporting molded articles in an axial direction, the conveyor extending parallel to the machine axis laterally inboard of the sides of the machine base and beneath at least one of the moving and stationary platens; and f) a first chute mounted to the base at the operator side of the machine for guiding molded articles unloaded from the center mold section directed toward the operator side of the machine onto the conveyor; and g) a second chute mounted to the base at the non-operator side of the machine for guiding molded articles unloaded from the center mold section directed toward the non-operator side of the machine onto the conveyor.   
Eltvedt teaches an apparatus for collecting items from an injection molding machine [Abstract] wherein a chute (562, 564 or any in Fig 15) delivers the part to the conveyor (594)  [Fig 11, 15, Col 5 line 10-16, col 535-57]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Jung and had the machine further comprises a molded article conveyor for transporting molded articles in an axial direction, the molded article conveyor beneath at least one of the stationary and moving platens, and wherein the machine further comprises a chute mounted to the base for guiding 
Duffey teaches the conveyor (14-17) extending parallel to the machine axis laterally intermediate the sides of the machine base [0057, Fig 1] in order to allow for transport of the parts without human operators or vehicles [Abstract, 0009]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Jung and had the conveyor (14-17) extending parallel to the machine axis laterally intermediate the sides of the machine base, as suggested by Duffey, in order to transport the parts without additional operators or vehicles. 
Kennedy teaches an arrangement for transferring articles [Abstract] wherein multiple troughs or chutes distribute items to the same conveyor [0112, 0113 Fig 9]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Jung and included 2 chutes directed to the same conveyor, as suggested by Kennedy, as this had demonstrated success at transferring articles. 
As to claim 23, Jung does not explicitly state the chute has an inclined guide surface extending between an upper portion positioned laterally outboard of a respective one of the sides of the machine base for receiving molded articles unloaded from a respective center mold section, and a lower portion positioned laterally intermediate the sides of the machine base adjacent the conveyor for directing received molded articles onto the conveyor.
Eltvedt teaches an apparatus for collecting items from an injection molding machine [Abstract] wherein a chute with an inclined surface (562, 564 or any in Fig 15) delivers the part to the conveyor (594)  [Fig 11, 15, Col 5 line 10-16, col 535-57]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Jung and had the machine further comprises the chute has an inclined guide surface extending between an upper portion positioned laterally outboard of one of the sides of the machine base beneath the end-of-arm tooling for receiving molded articles from the end-of-arm tooling, and a lower portion positioned laterally intermediate the sides of the machine base 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAND MELENDEZ/Examiner, Art Unit 1742